The opinion of tbe court was delivered by
Pierpoint, C. J.
The report in this case shows that, for a long period prior and up to 1863, one Brockway was the agent of the defendants in taking stoves about the country, and selling them as be could find purchasers. This fact was generally known, and was well known to the plaintiff. In 1863 Brockway and the defendants changed their arrangement, and Brockway ceased to be their agent in fact; but he continued the business of selling stoves which he took of the defendants as before. It does not appear that this new arrangement was known to any one except Brock-way and the defendants. No public notice was given of the fact. Brockway continued to hold himself out to the world as the agent of the defendants in the business, and was in the habit of taking, notes for stoves sold, payable to the defendants; and this was known to the defendants.
While the business was being so conducted; the plaintiff, believing Brockway to be the agent of the defendants, proposed to-*173Brockway to buy a stove of Mm and pay in pine lumber. Brock-way said he was ..selling the stoves for the defendants, and, if they wanted the lumber, he would take it and let him have the stove. Afterward Edson, one of the defendants, went to the plaintiff's, .looked at the lumber, ascertained the price, and said it would an.swer their purpose. Afterward Edson went to the plaintiff’s, and measured out a part of the lumber, and laid it by itself; and the plaintiff and Brockway subsequently measured out the remainder of the lumber charged, and the defendants and Brockway drew it away, and the defendants converted it to their own use. The rplaintiff charged the lumber to the defendants, and took the stove, .giving the defendants credit for it against the lumber.
Brockway during (all this timé was perfectly poor and irresponsible, and this' fact was known by both parties. Brockway represented himself as the agent of the defendants, and the conduct of the defendants. was such as to j justify the plaintiff in regarding them as the principals; and we can hardly conceive it'possible under the circumstances, that the defendants did hot understand that the plaintiff so regarded them. , .And to allpw them how to deny the agency and thus defeat the'plaintiff’s right to recover for the’balance of the. lumber, would be permitting them to perpetrate a palpable fraud on the plaintiff.
Judgment of the county .court is affirmed.